Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102007028890 to Salgado-Valle et al. (Cited on ISR).
As to claims 21-22 and 30-31, Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture comprising ethyl- or methyl-caprolactam (0025-0030), wherein a base is added to the prepolymer and the prepolymer id dispersed in water (0018-0019, 0040).
As to claim 23, Salgado-Valle discloses amines are suitable bases (0065-0070).
As to claim 24, Salgado-Valle discloses polyether diols, polyester diols, and polycarbonate polyols are suitable for the prepolymer (0058-0059).
As to claim 25, Salgado-Valle discloses 2,4-toluene diisocyanate and isophorone diisocyanate are preferred diisocyanates used in a mixing ratio of 4:1 to 1:4 (0050).
As to claims 26-27, Salgado-Valle discloses dimethylolpropionic acid as a preferred hydrophilic component (0083).

As to claims 34-36, Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture ethyl- or methyl-caprolactam considered a co-solvent/coalescing agent (0025-0030) that is used in combination with dialkyl dipropylene glycol ether and N-(cyclo) alkylpyrrolidone (0019), wherein a base is added to the prepolymer and the prepolymer id dispersed in water (0018-0019, 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0353771 to Kendi in view of DE-102007028890 to Salgado-Valle et al. (Cited on ISR).
As to claims 37-39, Kendi discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol and a polyisocyanate and a hydrophilic agent (DMPA) that is dissolved in a solvent, adding a base to the prepolymer, dispersing the prepolymer in water, and removing the processing solvent from the polyurethane dispersion (0025-0048, 0055-58, and 0061).  Kendi discloses the addition of a coalescing agent (co-solvent) to the polyurethane dispersion in amounts that range from 2 to 10% by weight (0074-0077).
Kendi does not each the claimed co-solvent.
Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture ethyl- or methyl-caprolactam considered a co-solvent/coalescing agent (0025-0030).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the solvent mixture taught in Salgado-Valle to the aqueous polyurethane dispersion of Kendi because the solvents have lower toxicity, improve rheological behavior of the polyurethane dispersions and provide improved flexibility and higher gloss (0117).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763